Case 19-40665-JMM        Doc 130     Filed 10/09/20 Entered 10/09/20 16:24:26             Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO


  IN RE:                                                CHAPTER 13

  Michael Von Jones,                                   CASE NO. 19-40665-JMM
                            Debtor(s)

                          ORDER CONFIRMING CHAPTER 13 PLAN

    IT HAVING BEEN DETERMINED AFTER NOTICE AND HEARING THAT:

    1. The Chapter 13 plan docket no. 109 complies with the provisions 11 U.S.C. § 1325.

    2. Since the filing of this bankruptcy case Debtor has paid all amounts that first became due
 and payable after the filing of this bankruptcy which he was required to pay under a domestic
 support obligation as defined in 11 U.S.C. § 101(14A) required by a judicial or administrative
 order or by statute.

    IT IS HEREBY ORDERED THAT:

 The Chapter 13 Plan is confirmed and related motions are granted, incorporating the following
 modifications:

 a. Debtor is involved in state court litigation with Safaris Unlimited, LLC ("Safaris"). Such case
 was on appeal to the Idaho Supreme Court, Docket No. 46961-2019, at the time Debtor filed his
 bankruptcy petition. In that appeal, Docket No. 46961-2019 challenges the trial court’s denial of
 Debtor’s motion to set aside a sheriff’s sale that occurred in June 2017, at which Safaris obtained
 ownership of Debtor’s rights to Mike Jones v. Jeremy Sligar and Overtime Garage, Twin Falls
 County Case No. CV-42-16-1554 (“Sligar Litigation”). Additionally, Debtor has appealed to the
 Idaho Supreme Court, Docket No. 47245-2019, the trial court’s award of post-judgment
 attorney’s fees and costs to Safaris. Both appeals are currently stayed due to Debtor’s Chapter
 13 bankruptcy proceeding.

 DOCKET NO. 47245-2019
 Safaris and Debtor agree that the automatic stay shall be lifted with respect to the appeal in
 Docket No. 47245-2019 upon confirmation of Debtor’s Chapter 13 Plan, and Debtor may pursue
 said appeal. If the Idaho Supreme Court affirms the trial court’s ruling, Safaris may amend its
 proof of claim to account for any additional attorney’s fees awarded to Safaris in defense of this
 claim. If the Idaho Supreme Court reverses the trial court’s award of attorney’s fees to Safaris,
 Safaris will amend its claim in the bankruptcy (Claim No. 3) accordingly.
Case 19-40665-JMM         Doc 130     Filed 10/09/20 Entered 10/09/20 16:24:26              Desc Main
                                     Document     Page 2 of 3



 DOCKET NO. 46961-2019
 Safaris and Debtor agree that the automatic stay shall be lifted with respect to the appeal in
 Docket No. 46961-2019 upon confirmation of Debtor's Chapter 13 Plan and Debtor may pursue
 said appeal. The parties agree that if the Idaho Supreme Court affirms the trial court’s ruling or
 otherwise holds in favor of Safaris, then Safaris shall settle Debtor’s claims in the Sligar
 Litigation action with Jeremy Sligar and Overtime Garage pursuant to the terms of the written
 Conditional Settlement Agreement entered into on or about May 30, 2017 between Safaris,
 Sligar, and Overtime Garage, LLC. In such event, Safaris shall be entitled to keep the settlement
 proceeds, which shall not affect the amount of its claim in these bankruptcy proceedings. Should
 such settlement occur, Mr. Sligar agrees to withdraw his claim, Proof of Claim No. 7, in the
 bankruptcy. If Safaris is awarded attorney’s fees and/or costs on the appeal in Docket No.
 46961-2019, Safaris’ shall amend its proof of claim to account for such award.

 If the Idaho Supreme Court reverses the trial court’s ruling and holds that the subject sheriff’s
 sale must be set aside, then Debtor may pursue his claims against Mr. Sligar and Overtime
 Garage, LLC in the Sligar Litigation, subject to the counterclaim of Mr. Sligar and Overtime
 Garage, LLC. The automatic stay as to Mr. Sligar and Overtime Garage, LLC shall be lifted to
 permit Mr. Sligar and Overtime Garage, LLC to defend the lawsuit and pursue his/its
 counterclaim so that any damages can be liquidated. If Mr. Sligar and/or Overtime Garage, LLC
 is successful in his/its counterclaim against Mr. Jones in the state court proceeding, Mr. Sligar
 and/or Overtime Garage, LLC will amend his/its claim in the bankruptcy to the amount of the
 damages awarded in state court.

 Should Debtor be successful in his cause of action against Sligar then he agrees that he will turn
 over all net proceeds to the Chapter 13 Trustee to the extent necessary to pay all creditors in full.
 “Net proceeds” shall be defined as any funds collected either directly from Mr. Sligar and/or
 Overtime Garage LLC or by liquidating assets awarded to Debtor in the Sligar Litigation, less
 any actual costs and attorney’s fees incurred by Debtor in pursuing the litigation post-petition.
 Debtor and Mr. Sligar agree that Mr. Sligar shall have a contingent, unliquidated claim in this
 bankruptcy case until such time as the claim is either resolved with the purchase of the lawsuit
 from Safaris or the claim is liquidated by the state Court. The Trustee shall make no payments
 on Sligar’s claim (Claim No. 7) pending the outcome of the litigation but shall hold onto the
 funds allocated for Sligar per the plan. The parties also agree that, if Debtor is successful in
 regaining his ownership interest in the Sligar Litigation, any attorney’s fees incurred by Debtor
 in pursuing the Sligar Litigation and any attorney’s fees incurred by Sligar defending the lawsuit
 or prosecuting his counterclaim that may be awarded in the state court litigation shall be post-
 petition debts and not discharged in the chapter 13 case.

 Upon confirmation, Trustee shall commence making payments to Safaris per the plan. Safaris
 shall submit an amended claim that reflects any attorneys’ fees awarded to Safaris post-petition
 in Docket No. 46961-2019 or Docket No. 47245-2019, which shall be paid through the plan.
 Pending the Supreme Court appeals, the amount of the payments to Safaris shall be based on the
 amount of its proof of claim, $62,075.00. Any attorney’s fees incurred by Safaris in the
 bankruptcy case shall not be paid as Safaris is an unsecured creditor and is not entitled to fees in
 this case.
Case 19-40665-JMM        Doc 130    Filed 10/09/20 Entered 10/09/20 16:24:26            Desc Main
                                   Document     Page 3 of 3



 Debtor shall pay all creditors 100% of their allowed claims and, upon completion of the litigation
 when all claims have been liquidated, shall increase plan payments, if necessary, to pay all
 creditors in full.

                                      DATED: October 9, 2020



                                      ________________________
                                      JOSEPH M. MEIER
                                      CHIEF U. S. BANKRUPTCY JUDGE




 /s/_____________________________
 Kathleen McCallister, Trustee

 /s/_______________________________
 Holly E Sutherland, Counsel for the Debtor(s)

 /s/_______________________________
 Holly Roark for Jeremy Sligar

 /s/_______________________________
 Grady Hepworth for Overtime Garage

 /s/_______________________________
 Kade Beorchia for Safaris Unlimited, LLC

 /s/______________________________
 Michael Von Jones, Debtor
